                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ALFONZO WELLS, JR.

                          Plaintiff,
      v.                                                   Case No. 20-cv-1557-pp

C.O. KOSKI, SGT HESTHEAVEN,
and SGT MORRIS,

                        Defendants.
______________________________________________________________________________

   ORDER GRANTING PLAINTIFF’S MOTIONS FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NOS. 8, 11, 13, 15, 17),
   DENYING PLAINTIFF’S REQUESTS FOR RECRUITMENT OF COUNSEL
  (DKT. NOS. 10, 14, 16) AND SCREENING COMPLAINT UNDER 28 U.S.C.
                                   §1915A
______________________________________________________________________________

      Alfonzo Wells, Jr., who previously was incarcerated at the Racine County

Jail and who is representing himself, filed a complaint under 42 U.S.C. §1983,

alleging that the defendants forced him to stay inside a cell flooded with sewage

water for nine hours. The plaintiff filed his complaint on October 5, 2020, but

he filed it in the U.S. District Court for the Northern District of Illinois. Dkt. No.

1. On October 8, 2020, District Judge Manish S. Shah transferred the

complaint to this court because the events alleged in the complaint took place

in Wisconsin. Dkt. Nos. 3, 4. This decision resolves the plaintiff’s motions for

leave to proceed without prepaying the filing fee, dkt. nos. 8, 11, 13, 15, 17,

and to appoint counsel, dkt. nos. 10, 14, 16, and screens the complaint, dkt.

no. 27.




                                          1

           Case 2:20-cv-01557-PP Filed 09/13/21 Page 1 of 21 Document 29
I.    Motions for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 8, 11, 13, 15, 17)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was incarcerated when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA lets courts allow an incarcerated plaintiff to proceed with his case

without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When funds

exist, the plaintiff must pay an initial partial filing fee. 28 U.S.C. §1915(b)(1).

He then must pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

      By the time the plaintiff filed the complaint in this case, he had two cases

pending before the court: Wells v. Anderson, Case No. 20-cv-1107, which he’d

filed in July 2020, and Wells v. Heasthaven, Case No. 20-cv-1510, which he’d

filed in September 2020. In both cases, he had asked to proceed without

prepaying the filing fee and had submitted versions of his trust account

statement.

      About two weeks after he filed the complaint in this case, the plaintiff

filed his first motion to proceed without prepaying the filing fee. Dkt. No. 8. He

indicated that he had three young children, had no income or assets, that he

had been indigent since June 29, 2020 and that he’d received his only deposit

into his trust account—$46.04—on October 5, 2020. Id. Along with the motion,

the plaintiff filed a copy of his trust account statement covering the period July

7, 2020 through October 14, 2020.1 Dkt. No. 9. As of October 14, 2020, the


1
 The law required the plaintiff to file a statement covering the six months prior
to the date he filed the complaint, so the statement should have covered April
                                          2

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 2 of 21 Document 29
account showed a balance of $31.50; as the plaintiff had indicated in his

application, he’d had a negative balance until October 5, 2020, when he

received a deposit of $46.05. Id.

      Two weeks later, the plaintiff filed another motion for leave to proceed

without prepaying the filing fee. Dkt. No. 11. In the top, right-hand corner of

this motion, he put the case numbers of all three of his pending cases. Id. In

this motion, the plaintiff asserted that he’d submitted his inmate trust account

to the court eight times since August 2020. Id. at 1. He complained that on five

occasions, his trust account at the jail had been charged a $0.25 fee for having

the trust account statement printed. Id.

      On November 9, 2020, the court issued an order requiring the plaintiff to

pay an initial partial filing fee of $3.07. Dkt. No. 12. The same day, the court

received from the plaintiff another motion to proceed without prepaying the

filing fee. Dkt. No. 13. Again, the plaintiff listed the case numbers for all three

of his pending cases. Id. at 1. He stated that his trust account continued to be

charged $0.25 for printing out the trust account statement, even though he

indicated he had sent the account statement in with each of his three

complaint packages. Id. He stated that he remained indigent and asked the

court to allow him to proceed without prepaying the full filing fee. Id.



through September 2020. But in a complaint he filed in one of his other
lawsuits before this court, the plaintiff stated that he arrived at the Racine
County Jail on June 29, 2020. Wells v. Anderson, Case No. 20-cv-1107, Dkt.
No. 1 at 1. It appears that the trust account statement covered the time from
the date the plaintiff arrived at the jail until about two weeks after he filed this
lawsuit.
                                          3

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 3 of 21 Document 29
       Ten days later, the court received a fourth motion from the plaintiff,

again listing the case numbers for all three cases. Dkt. No. 15. This motion

stated that because of poverty, the plaintiff was unable to pay the cost of all

three cases “or initial fee!” Id. at 1. He stated that he had been incarcerated

since June 29, 2020, that he was indigent and unemployed and had only

himself to depend on—no family support, no public assistance and no way to

work because he was disabled. Id. He said he had no assets, had not received a

stimulus check and was supporting his five-year-old daughter. Id. He stated

that he could not pay the initial partial filing fee. Id. He stated that his trust

account balance was only $20, and that he desperately needed to buy personal

hygiene items like soap, shampoo, a toothbrush and toothpaste. Id. at 2.

       A day later, the court received a fifth motion from the plaintiff. Dkt. No.

17. It was identical to the motion the court had received the day before.

       On December 21, 2020, the court received from the plaintiff the $3.07

initial partial filing fee.

       The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee. The PLRA, however, does not allow the court to waive

the $350 filing fee. It says that an incarcerated plaintiff who asks to proceed

without prepaying the filing fee is nonetheless “required to pay the full amount

of the filing fee.” 28 U.S.C. §1915(b). While the court waived the initial partial

filing fee in the first two of the plaintiff’s cases, and while it has granted his

motion to proceed without prepaying the filing fee in this case, he still owes a

$350 filing fee in each of the first two cases, and $346.93 in this case—a total


                                          4

         Case 2:20-cv-01557-PP Filed 09/13/21 Page 4 of 21 Document 29
of $1,046.93. He must pay the $346.93 balance for this case over time as he is

able.

II.     Screening the Complaint (Dkt. No. 1)

        A.    Federal Screening Standard

        Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

        In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).


                                          5

         Case 2:20-cv-01557-PP Filed 09/13/21 Page 5 of 21 Document 29
      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     The Plaintiff’s Allegations

      On August 5, 2021, the court received a document from the plaintiff

titled “Amended Complaint/updated address.” Dkt. No. 27. An amended

complaint takes the place of the original complaint; it is as if the original

complaint never was filed. See, e.g., Flannery v. Recording Indus. Ass’n of Am.,

354 F.3d 623, 638 n.1 (7th Cir. 2004) (citing Fuhrer v. Fuhrer, 292 F.2d 140,

144 (7th Cir. 1961)) (“It is axiomatic that an amended complaint supersedes an

original complaint and renders the original complaint void.”) But the body of

the “amended complaint” reveals that the plaintiff did not intend that

document to “amend”—or take the place of—his complaint. The document is a

letter from the plaintiff, expressing frustration about the length of time it has

taken the court to screen his cases, along with a change-of-address notice. The

court will instruct the clerk’s office to treat the document as a change-of-

address notice and the court will not consider the document an “amended


                                           6

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 6 of 21 Document 29
complaint” that would take the place of the complaint the plaintiff filed last

October.

      The plaintiff named as defendants Correctional Officer Koski and

Sergeants Hestheaven and Morris, employees of the Racine County Jail. Dkt.

No. 1 at 1–2. He alleged that on the afternoon of September 6, 2020, while he

was in segregation, another incarcerated person “flooded his cell with toilet

water ‘Toxic Sewage’ water,” causing the plaintiff’s cell, the day room “and all

the other cells to be completely covered in nasty ‘Toxic Sewage’ water.” Id. at 4.

The plaintiff said that his cell, the day room and the other cells were

“completely covered with water from another inmate toilet which consist of

‘urine,’ ‘Feices’ [sic] and ‘spit’ for (9 hours) straight.” Id. He alleged that from

3:45 p.m. until midnight, he and the other incarcerated people were stuck in

their cells with the floor completely covered with water containing these

substances, “ingesting, inhailing [sic], and standing in the ‘Toxic Sewage’

water.” Id.

      The plaintiff alleged that Officer Koski was working in the plaintiff’s

segregation pod at the time of the flooding. Id. The plaintiff asserted that

despite him and all the other incarcerated persons “continually pressing [their[

emergency buttons, yelling, shaking [their] bars,” Koski “ignored, refused,

delayed” the plaintiff’s medical emergency button for nine hours. Id. at 4-5. The

plaintiff alleged that Sergeants Hestheaven and Morris also ignored the

emergency buttons being pushed by the plaintiff and the other incarcerated

persons, and that they refused for nine hours to clean up the sewage. Id. at 5.


                                           7

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 7 of 21 Document 29
The plaintiff explained that he is diabetic, and he alleged that because of

inhaling and ingesting the sewage water for nine hours, his immune system is

“jacked up;” he said that he could not eat, he vomited all his meals, he felt

nauseous, he got headaches and became lightheaded and dizzy, he could not

swallow, his lungs hurt, his eyes were swollen and red and he smelled sewage

water throughout the day. Id.

      The plaintiff asserted that he filed numerous complaints about the

incident and how it made him feel, but that he received no response. Id. He

stated that he was enduring severe pain and suffering and needed medical

attention immediately. Id. He said that he was in imminent bodily danger and

that he feared for his life daily. Id.

      The complaint does not state what relief the plaintiff seeks. But in the

first of his motions asking the court to appoint him a lawyer (filed a little over

two weeks after he filed the complaint in the Northern District of Illinois), he

attached three pages of a complaint form that reiterated the allegations in the

complaint and included a request for compensatory, nominal and punitive

damages, “Injunction Relief,” declaratory relief and “Perspective Relief.” Dkt.

No. 10 at 4.

      C.       Analysis

               1.   The Plaintiff’s Location

      The plaintiff alleges that he suffered harm while he was at the Racine

County Jail. He appears to have mailed the complaint in this case around

September 28, 2020; the return address on the envelope is the address of the


                                          8

         Case 2:20-cv-01557-PP Filed 09/13/21 Page 8 of 21 Document 29
Racine County Jail, so it appears he was still there when he mailed the

complaint. See Dkt. No. 1 at 6. Although the judge in the Northern District of

Illinois transferred the case to this court only three days after that court

received it, this court did not promptly screen the case. The result is that the

plaintiff has moved several times since the date on which he filed the

complaint.

      On March 8, 2021, the court received from the plaintiff a letter

explaining that his new address was the Stateville Correctional Center in Joliet,

Illinois. Dkt. No. 23. On May 3, 2021, the court received another change-of-

address notice from the plaintiff, indicating that his new address was 600

Linwood Road, P.O. Box 1327, Galesburg, Illinois. Dkt. No. 25. (The Hill

Correctional Center is located at 600 Linwood Road in Galesburg, Illinois.

https://www2.illinois.gov/idoc/facilities/Pages/hillcorrectionalcenter.aspx.)

On May 10, 2021, the court received another letter, stating that the plaintiff

had been residing at 11001 S. Wentworth Avenue in Chicago since May 8,

2021. Dkt. No. 226. (This is the address of the Cornerstone Recovering

Community, a drug rehab facility. https://www.drug-rehab-headquarters.com/

illinois/facility/cornerstone-recovering-community-chicago-2/.) Finally, on

August 5, 2021, the court received another change-of-address notice from the

plaintiff. On this one, he put only the case number for this case. In this notice,

the plaintiff informed the court that his new address was 126 Ogden Street,

Belvidere, IL 61008. Dkt. Nos. 27-28.




                                         9

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 9 of 21 Document 29
            2.    The Plaintiff’s Legal Claims

      The plaintiff alleges that he was exposed to unsanitary, unhealthy and

inhumane conditions of confinement at the Racine County Jail on September

6, 2020. To state a claim for unconstitutional conditions of confinement, a

plaintiff must allege that a defendant or defendants subjected him to an

excessive risk to his health or safety. Quinn v. Wexford Health Sources, Inc.,

___ F.4th ___, 2021 WL 3485509, at *6 (7th Cir. Aug. 9, 2021) (quoting Farmer

v. Brennan, 511 U.S. 825, 837 (1994)). The plaintiff must show that the

conditions of his confinement were objectively unreasonable; that is, he must

show that the conditions were not “‘rationally related to a legitimate non-

punitive governmental purpose’” or that they were “‘excessive in relation to that

purpose.’” Hardeman v. Curran, 933 F.3d 816, 822 (7th Cir. 2019) (quoting

Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015)). A pretrial detainee who

alleges unconstitutional conditions of confinement must “establish that a

defendant ‘acted purposefully, knowingly, or perhaps even recklessly.’” Self v.

Bergh, 835 F. App’x 873, 875 (7th Cir. 2020) (quoting Miranda, 900 F.3d at

353). The court must “focus on the totality of facts and circumstances” that the

defendants faced and “gauge objectively—without regard to any subjective

belief held by the individual—whether the response was reasonable.” Williams

v. Ortiz, 937 F.3d 936, 942 (7th Cir. 2019).

      The plaintiff alleges that he was forced to remain in a cell flooded with

human waste for nine hours. He does not allege that the defendants caused the

flooding—the plaintiff alleges that it was another incarcerated person who did


                                       10

       Case 2:20-cv-01557-PP Filed 09/13/21 Page 10 of 21 Document 29
that. The plaintiff asserts, however, that he and the other incarcerated persons

pushed their emergency buttons, yelled and shook their bars, trying to get

someone to address the issue, but that all three defendants ignored them and

refused to help. While “the Constitution does not mandate comfortable

prisons,” Rhodes v. Chapman, 452 U.S. 337, 349 (1981), nine hours in a cell

flooded with human waste poses a risk to health and safety. The plaintiff

alleged that being left in the contaminated cell for that length of time caused

him to suffer multiple health issues. And he alleged that the defendants’

actions were not objectively reasonable—they allegedly ignored multiple

incarcerated persons pushing their emergency buttons at the same time and

yelling for hours. Construing these allegations in the plaintiff’s favor at the

screening stage, the court concludes that the plaintiff has stated a Fourteenth

Amendment claim that the defendants subjected him to unconstitutional

conditions of confinement. See Hodges v. Kenosha Cty. Jail, No. 20-CV-18-PP,

2020 WL 5775016, at *4 (E.D. Wis. Sept. 28, 2020) (noting that pretrial

detainee who had to sleep in flooded cell might state a claim under the

Fourteenth Amendment if he alleged that he suffered harm, including “illness

from the water”). The court will permit the plaintiff to proceed against

Hestheaven, Morris and Koski on a Fourteenth Amendment claim of

unconstitutional conditions of confinement.

      The court will not permit the plaintiff to proceed on a claim about his

unanswered grievances. “Prison grievance procedures are not mandated by the

First Amendment and do not by their very existence create interests protected


                                        11

       Case 2:20-cv-01557-PP Filed 09/13/21 Page 11 of 21 Document 29
by the Due Process Clause . . . .” Ownes v. Hinsley, 635 F.3d 950, 953 (7th Cir.

2011) (citations omitted). The plaintiff did not have a constitutional right to

have someone respond to his many grievances.

      Nor will the court allow the plaintiff to proceed in this case on any other

claims against any other defendants. As he did in Case No. 20-cv-1107 and

Case No. 20-cv-1510, instead of putting all his allegations in the complaint he

filed in October 2020, the plaintiff subsequently filed several documents

alleging different claims against different defendants, resulting in a “piecemeal”

approach that appeared to anticipate that the court would read all the different

documents and allow him to proceed in a single case on every allegation

against every defendant in every document. This problem exists in all of tghe

plaintiff’s cases because the plaintiff has filed some documents in all three of

his pending cases. Not quite three weeks after he filed the complaint in this

case, the plaintiff filed a motion asking the court to appoint him a lawyer. Dkt.

No. 10. Actually, the first page of the document asked the court to appoint him

a lawyer. Id. at 1. The last three pages appear to be a portion of this court’s

form complaint (the first page is missing), in which the plaintiff reiterates the

allegations he made in the original complaint in this case—that the three

defendants he has named in this case left him for hours in a cell flooded with

water and human waste. Id. at 2-4. The plaintiff filed this same document in

Case No. 20-cv-1107 and Case No. 20-cv-1510.

      Not quite two months after he filed the complaint in this case, the

plaintiff filed two affidavits. Dkt. Nos. 18, 19. These affidavits allege additional


                                         12

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 12 of 21 Document 29
facts about events that took place after the plaintiff filed the complaint in Case

No. 20-cv-1107. For example, in one affidavit the plaintiff alleges that C.O.

Noonan—who is not a defendant in any of the three pending cases—knowingly

exposed him to the COVID-19 virus in September 2020. Dkt. No. 18 at 1. In

the other, he alleges that named and unnamed officers—again, officers who are

not defendants in any of the three pending cases—retaliated against him by

opening his mail and taking other actions. Dkt. No. 19. In the top, right-hand

corner of these affidavits, the plaintiff listed the case numbers for all three of

his pending cases, so the clerk’s office filed the affidavits in all three cases,

even though they named defendants and described claims that he had not

made in any of the cases. He also filed an affidavit in all three cases, dated

January 8, 2021, reiterating the claims he made in Case Nos. 20-cv-1107 and

20-cv-1510, but adding details. Dkt. No. 22 at 2.

      As the court advised the plaintiff in its order in Case No. 20-cv-1107, the

plaintiff must not list all three of his pending case numbers on every document

he files. Before he files a document, he must decide which case it relates to. He

must write the case number for that case—and only that case—on that

document. When the court receives that document, the clerk’s office staff will

file the document in the case with that case number. If the plaintiff does not

put a case number on a document or if (as he did with the affidavits) he puts

all his case numbers on a single document, the court may direct the clerk’s

office to return the document to the plaintiff unfiled and instruct him to select

one case in which to file it.


                                         13

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 13 of 21 Document 29
      Nor may the plaintiff raise new claims against new defendants simply by

filing an “affidavit.” If a plaintiff wishes to add claims or defendants to his

original complaint, the appropriate way to do so is by filing an “amended”

complaint under Federal Rule of Civil Procedure 15. And under this court’s

Civil Local Rule 15, an amended complaint “must reproduce the entire pleading

as amended, and may not incorporate any prior pleading by reference.” This

means that the plaintiff may not simply write a new claim on a piece of paper

and send it to the court with a note that says, “Please add this to all my other

claims.” To amend a complaint, the plaintiff must start from scratch,

reproducing all his original claims and the new claims/defendants he wants to

add in the same document.

      As the court also explained in the order it issued in Case No. 20-cv-1107,

however, a plaintiff may not raise unrelated claims against different defendants

in the same case. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); Fed.

R. Civ. P. 18(a) and 20(a)(2). Under Rule 18(a), a plaintiff may bring multiple

claims against the same defendant in one lawsuit. So, for example, the plaintiff

may sue Defendant 1 for Claims A, B, C and D. Under Rule 20(a)(2), a plaintiff

may bring the same claim against multiple defendants in one lawsuit. So, for

example, a plaintiff may sue Defendants 1, 2, 3, 4 and 5 in one lawsuit if all of

them allegedly committed the violation in Claim A.

      [B]ut Claim A against Defendant 1 should not be joined with
      unrelated Claim B against Defendant 2. Unrelated claims against
      different defendants belong in different suits, not only to prevent the
      sort of morass that [a] 50-claim, 24-defendant suit produces, but
      also to ensure that prisoners pay the required filing fees—for the
      Prison Litigation Reform Act limits to 3 the number of frivolous suits
                                         14

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 14 of 21 Document 29
      or appeals that any prisoner may file without prepayment of the
      required fees.

George, 507 F.3d at 607.

      That means that, depending on which defendants were involved in which

alleged violations, the plaintiff may not be able to bring all the claims he alleges

in a single case. For example, the plaintiff filed one amendment alleging that

C.O. Noonan knowingly exposed him to the COVID-19 virus. That claim

involves only C.O. Noonan. C.O. Noonan does not appear to have been involved

in any of the other claims the plaintiff has made. That means that if the

plaintiff wants to pursue a claim against Noonan for knowingly exposing the

plaintiff to the COVID-19 virus, he must file a separate complaint—a new,

separate lawsuit with a new $350 filing fee—against Noonan.

      Finally, the fragment of a complaint that the plaintiff attached to one of

his motions to appoint counsel indicates that he is seeking nominal, punitive

and compensatory damages, “Injunction Relief,” declaratory relief and

“Perspective Relief.” Dkt. No. 10 at 4. The plaintiff no longer is incarcerated at

the Racine County Jail, where the alleged wrongs occurred. He has not alleged

that there is a likelihood he will be incarcerated at the Racine County Jail in

the future. His claims for equitable relief are moot. See Maddox v. Love, 655

F.3d 709, 716 (7th Cir. 2011) (concluding that prayer for injunctive relief was

moot because plaintiff was transferred to a different facility and failed to allege

“a realistic possibility that he will again be incarcerated in the same state

facility and therefore be subject to the actions of which he complains”); Bigbee

v. Nalley, 482 F. Supp. 2d 1092, 1099 (W.D. Wis. 2007) (citing Robinson v. City
                                        15

       Case 2:20-cv-01557-PP Filed 09/13/21 Page 15 of 21 Document 29
of Chi., 868 F.2d 959, 966 n.5 (7th Cir. 1989), and Higgason v. Farley, 83 F.3d

807, 811 (7th Cir. 1996)) (same for claim seeking declaratory relief). The

plaintiff is not entitled to injunctive relief under these circumstances, even

though he has stated a claim against Hestheaven, Morris and Koski. He may

proceed against these defendants only on a claim for monetary damages.

III.   Motions to Appoint Counsel (Dkt. Nos. 10, 14, 16)

       The plaintiff filed three requests asking the court to appoint him a

lawyer. Dkt. Nos. 10, 14, 16. In the first request, received by the court on

October 22, 2020, the plaintiff stated that he had been indigent since June 29,

2020 and that as of October 5, 2020, he had $35.50 in his trust account. Dkt.

No. 10 at 1. He stated that he had been writing to “multiple of attorneys across

the State of Wisconsin” but that he had not received any responses; he said

that he wrote to several law firms asking to be appointed counsel “through the

City of Milwaukee, Wisconsin of legal counsel (pro-bono) through the Courts.”

Id. He asserted that the Racine County Jail had been tampering with his mail.

Id. Finally, he stated that he understood that if the court appointed a lawyer

but it turned out he was able to pay, the lawyer would share that fact with the

court, and he stated that he understood that if he made any false statements in

his request for counsel, his case would be dismissed. Id.

       The court received the second motion on November 19, 2020. Dkt. No.

14. In that motion, the plaintiff asked the court to appoint him a lawyer “that

works with your Court and or a partner of the district court. Id. He stated that

he had no assets and that he had the expense of providing for his five-year-old


                                        16

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 16 of 21 Document 29
daughter. Id. He reiterated his understandings about the fact that if he later

was able to pay a lawyer, the appointed lawyer would have to advise the court

of that fact and that he was required to be truthful in requesting counsel or

face dismissal of this case. Id. The third motion, received on November 20,

2020, was identical to the second one. Dkt. No. 16.

      In a civil case, the court has the discretion to recruit counsel for

individuals unable to afford counsel. Navejar v. Iyola, 718 F.3d 692, 696 (7th

Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866–67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a

difficult decision: Almost everyone would benefit from having a lawyer, but

there are too many indigent litigants and too few lawyers willing and able to

volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir.

2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      In exercising its discretion, the court must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish

et al., 923 F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647,

653 (7th Cir. 2007)). To satisfy the first prong, the court must determine that a

plaintiff made a good faith effort to hire counsel. Pickett v. Chi. Transit

Authority, 930 F.3d 869, 871 (7th Cir. 2019). To do so, the plaintiff must show

he contacted at least three lawyers and provide the court with (1) the lawyers’




                                         17

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 17 of 21 Document 29
names; (2) their addresses; (3) how and when the plaintiff attempted to contact

the lawyer; and (4) the lawyers’ responses.

      When considering the second element, the court “must examine the

difficulty of litigating specific claims and the plaintiff’s individual competence to

litigate those claims without counsel.” Pennewell, 923 F.3d at 490. The court

looks at “whether the difficulty of the case, factually, legally, and practically,

exceeds the litigant’s capacity as a layperson to coherently litigate the case.” Id.

This includes “all tasks that normally attend litigation,” such as “evidence

gathering, preparing and responding to court filings and motions, navigating

discovery, and putting on a trial.” Id. at 490–91. The court “must consider the

plaintiff’s literacy, communication skills, education level, litigation experience,

intellectual capacity, psychological history, physical limitations and any other

characteristics that may limit the plaintiff’s ability to litigate the case.” Id. at

491. In situations where the plaintiff files his motion in the early stages of the

case, the court may determine that it is “impossible to tell whether [the

plaintiff] could represent himself adequately.” Pickett, 930 F.3d at 871.

      As the court explained in its order in Case No. 20-cv-1107, the plaintiff

has not demonstrated that he made a good-faith effort to find a lawyer on his

own. He has not provided the court with the names of any of the lawyers or law

firms he contacted or explained when he did so. Even if he had provided the

court with that information, the court would not appoint a lawyer to represent

him at this point in the case. As the court has explained, it is allowing the

plaintiff to proceed on a Fourteenth Amendment conditions-of-confinement


                                          18

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 18 of 21 Document 29
claim against defendants Hestheaven, Morris and Koski. The next step in the

process will be for the court to serve the complaint on the defendants, and for

the defendants to answer or otherwise respond. After that, the court will issue

a schedule for the parties to exchange information about the plaintiff’s

allegations. The plaintiff should be able to ask the defendants—through their

lawyers—for the information that the plaintiff needs. If, later, the plaintiff feels

that the procedures have become too complicated for him to handle on his own,

he may renew his request for the court to appoint him a lawyer.

IV.   Conclusion
      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 8.

      The court DENIES AS MOOT the plaintiff’s four subsequent motions to

proceed without prepaying the filing fee. Dkt. Nos. 11, 13, 15 and 17.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s requests for the

court to appoint him counsel. Dkt. Nos. 10, 14 and 16.

      The court ORDERS the Clerk of Court to change the docket entry for

Dkt. No. 27 from an “amended complaint” to a change-of-address notice. Dkt.

No. 27.

      The court ORDERS the U.S. Marshals Service to serve a copy of the

complaint and this order on Correctional Officer Koski and Sergeants

Hestheaven and Morris of the Racine County Jail under Federal Rule of Civil

Procedure 4. Congress requires the U.S. Marshals Service to charge for making

or attempting such service. 28 U.S.C. §1921(a). Although Congress requires the


                                         19

          Case 2:20-cv-01557-PP Filed 09/13/21 Page 19 of 21 Document 29
court to order service by the U.S. Marshals Service, it has not made any

provision for either the court or the U.S. Marshals Service to waive these fees.

The current fee for waiver-of-service packages is $8.00 per item mailed. The full

fee schedule is provided at 28 C.F.R. §§0.114(a)(2), (a)(3). The U.S. Marshals

Service will give the plaintiff information on how to remit payment. The court is

not involved in collection of the fee.

      The court ORDERS defendants Koski, Hestheaven and Morris to file a

responsive pleading to the complaint.

      The court ORDERS that the plaintiff must pay the $346.93 balance of

the filing fee over time as he is able.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and filing dispositive motions.

      The court ORDERS that the plaintiff must send an original copy of every

document he wishes to file to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the
                                          20

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 20 of 21 Document 29
clerk of court of any change of address. The court advises the plaintiff that it is

his responsibility to promptly notify the court if he is released from custody or

transferred to a different institution. The plaintiff’s failure to keep the court

advised of his address may result in the court dismissing this case without

further notice.

      Dated in Milwaukee, Wisconsin, this 13th day of September, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         21

        Case 2:20-cv-01557-PP Filed 09/13/21 Page 21 of 21 Document 29
